314 F.2d 48
Blanche B. PROVINE, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 19905.
United States Court of Appeals Fifth Circuit.
March 1, 1963.

Leon E. Provine, Grenada, Miss., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., Joseph D. Guilfoyle, Acting Asst. Atty. Gen., John G. Detmer, Regional Atty., Dept. of Health, Education and Welfare, for appellee.
Before CAMERON, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The question for our determination is whether there is substantial evidence to support the determination of the Department of Health, Education and Welfare that Claimant-Appellant was not entitled to Social Security benefits under 42 U.S. C.A. § 402 et seq. The specific question for determination was whether Claimant had derived income of at least $400 from sources other than rental of real estate. The Hearing Examiner found that "(1) Claimant was not engaged in the trade or business of operating a rooming or apartment house, in which services were rendered to and for the convenience of the occupants, and has not established that she was engaged in any other trade or business during the calendar years of 1955, 1956, and 1957; and, (2) Claimant has not established net earnings from self-employment, within the purview of the Social Security Act, of $400.00 or more during each of these years. Claimant, therefore, has no quarters of coverage for Social Security purposes. It is the decision of this Hearing Examiner that the Claimant is not entitled to the old-age insurance benefits for which she applied." The original Hearing Examiner appointed to hear Claimant's case found in her favor. The Appeals Council after taking the case for review remanded it for the purpose of hearing additional evidence and rendering a new decision affirming, modifying, or reversing that of the original Examiner. The second Examiner found adversely to Claimant. This was affirmed by the Appeals Council. Without reciting the evidence, we hold that there was substantial evidence to support the administrative determination. 42 U.S. C.A. § 405(g).


2
Affirmed.